Citation Nr: 0733328	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  05-06 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a rash.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his friend 


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel



INTRODUCTION

The veteran had active service from December 1965 to October 
1975.  His DD214 reflects a period of 3 years, 1 months and 
17 days foreign or sea service; that he was primarily a 
seaman and then commissary man/chef/cook; and that he was 
last at duty station Naval Support Activity, Saigon, Vietnam.

This appeal to the Board of Veterans Appeals (the Board) is 
from actions taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, TX.

Service connection is currently in effect for diabetes 
mellitus with erectile dysfunction, rated as 20 percent 
disabling; tinnitus, rated as 10 percent disabling; coronary 
artery disease, post angioplasty and stent, rated as 10 
percent disabling; peripheral neuropathy, left lower 
extremity, rated as 10 percent disabling; peripheral 
neuropathy, right lower extremity rated as 10 percent 
disabling; and defective hearing, rated as noncompensably 
disabling.  The veteran is also in receipt of special monthly 
compensation under 38 U.S.C.A. § 1114 and 38 C.F.R. 
§ 3.350(a) on account of loss of use of a creative organ.  
None of these issues are part of the current appeal.

The veteran and a friend provided testimony before the 
undersigned Veterans Law Judge at the VARO in August 2007; a 
transcript is of record.  The veteran has withdrawn the 
appellate issue of entitlement to service connection for 
sleep apnea, and has provided a written statement to that 
effect.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Very few of the veteran's service medical records are in the 
file and none are from his period in Vietnam.  Those records 
in the file reflect that he was seen for severe pain and 
swelling in his hand after removal of a cyst.  Fingers were 
grossly edematous.  He was then seen for pain, swelling and 
redness in his left ear and neck in May 1975.  Diagnosis was 
otitis externa and otitis media.  A separation examination in 
December 1975 showed no findings of a skin disorder.  
National Personnel Records Center (NPRC) has certified in 
November 2003 that no further records are available.

On his initial claim, the veteran reported that he had been 
treated in service for a rash while he was assigned to the 
Patrol River Boat (PRB) Base at Binh Thuy, Vietnam.  He has 
since provided several written statements relating to his 
rash while in service.  Specifically he indicated that while 
at Binh Thuy and elsewhere in the Mekong River Delta region 
including on the smaller river boats, he developed a rash on 
his feet, left side and pubic area as well as his ears.  He 
said that they all washed clothing and bathed in the same 
less than sterile water; and that he had been told by a 
medical corpsman who saw him for the rash (and gave him the 
usual ointment that he gave everyone for the same problem) 
that the rash was probably due to the water.

The veteran has reported having been seen recently by various 
private physicians for a number of disorders, and records 
from some were forthcoming; these issues relate to some 
disabilities which are already subject of service connection.

The veteran reported that he had been seen by SBL, M.D., and 
JJ, M.D., from the 1990's to present for a number of problems 
including his skin.  These clinical records confirm that he 
has been seen for pain and some erythematous areas on his 
lower limbs.

On a VA examination in March 2004, the veteran reported a 
history of having skin lesions on both forearms and his left 
side ever since Vietnam.  He said that he had flare-ups on an 
average of every 1-3 months, lasting for a week at a time.  
The lesions would itch and he used creams which did not help 
much.  On examination, he said he had no active rash, and the 
examiner concurred.

He indicated that he had been seen since 1977 by LS. M.D. as 
his personal physician.  This has been confirmed by Dr. S in 
a letter in May 2004.  Dr. S indicated that while he clearly 
recalled the veteran, whom he also knew from his work at the 
local military club as well treating him since 1977, he no 
longer had clinical records for the period from 1977 to the 
1980's, after which the veteran did not follow-up due to 
insurance reasons.  He was primarily treated for hypertension 
and tinnitus.  The veteran had reminded him that he had been 
seen for a rash, but Dr. S said that regrettably, he did not 
recall the particulars of that medical issue.  

A report is of record from Dr. S, dated in May 2004, 
indicating that the veteran had been seen over a period of 
years for rashes on both right and left forearms.  The rash 
was almost symmetrical on both arms and followed the 
distribution of the radial nerve.  The veteran had reported 
having had similar outbreaks since his time in Vietnam, and 
specifically denied having had any provoking factors or 
untoward exposures since then which would have precipitated 
such an outbreak.  The veteran reported that over the some 30 
years he had had the outbreaks, there was not any particular 
pattern, but he said that he had tried creams without 
success.  The rash was described as erythematous, 
nonblanching and nonpruritic and not painful.  Diagnosis was 
made of vasculitis versus eczema.  The physician noted that 
he was seeing the veteran while the skin problem was active 
because, although the veteran wanted VA to take care of it, 
he was afraid that by the time he was seen there it would not 
be in an active state.

The veteran's testimony is of record.  He indicated that both 
Drs. J and S recalled having treated him for a rash.  He said 
it was usually on his arms or on his side, or crotch area.  
His friend, KH also testified that he had known the veteran 
since 1978.  He testified that he had often seen the rash.  

With a written statement waiving initial RO review, the 
veteran also submitted lay affidavits from individuals who 
verified his having had a rash.  One, PRO, reported in July 
2007, that he had known the veteran since May 1971; that in 
all those years, they had camped, fished and done other 
activities, and he had observed a rash on his arms as well as 
his torso.  

JA reported in August 2007 that she had known the veteran 
since 1982 and on several occasions, had observed a skin 
irritation on both of his forearms.

DEW and JW, in a joint affidavit, reported knowing the 
veteran since 1990, and observing a rash on his left side and 
left arm.  They asked him what it was and the veteran had 
responded that he did not know but he had not had it until he 
served in the Navy.

In cases such as this where the veteran's service medical 
records are largely  unavailable through no fault of the 
claimant, there is a heightened obligation to explain 
findings and conclusions and to carefully consider the 
benefit-of-the-doubt doctrine under 38 U.S.C. § 5107(b).  
Dixon v. Derwinski, 3 Vet. App. 261, 264 (1992); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).

The Board is aware of the Court's decision in Ardison v. 
Brown, 6 Vet. App. 405, 408 (1994), where in a case like this 
one, the issue involved a skin disorder that had "active and 
inactive stages" or was subject to remission and recurrence.  
See Ardison v. Brown, 6 Vet. App. at 408; see also Bowers v. 
Derwinski, 2 Vet. App. 675, 676 (1992) (holding that "it is 
the frequency and duration of the outbreaks and the 
appearance and virulence of them during the outbreaks that 
must be addressed.").  In this instance, it is necessary to 
obtain an appropriate diagnosis and reasoned nexus opinion 
when the skin disease is in an active phase.  Additionally, 
given that the veteran's service-connected disabilities may 
have an adverse effect on his skin, a nexus opinion should 
also be obtained in that regard.  Harris v. Derwinski, 1 Vet. 
App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  The veteran should be scheduled for a 
VA examination.  The file, including all 
data obtained pursuant to this remand, 
must be made available to the examiner.  
The examination should be scheduled, as 
much as possible, at a time when the rash 
is active.  The examiner should provide a 
written, detailed and supported opinion 
as to the following: 

(a) what is the correct diagnosis(es) for 
the veteran's current rash/skin disease; 

(b) when was/were the current rash/skin 
disability(ies) first manifested and by 
what is that determinable; 

(c) are the veteran's current skin/rash 
problems as likely as not (i.e., to at 
least a 50-50 degree of probability) due 
to or associable with service;.

(d) are the veteran's current rash 
problems as likely as not (i.e., to at 
least a 50-50 degree of probability) due 
to or aggravated by service-connected 
disability,  to include peripheral 
neuropathy, or treatment of a service-
connected disability.

The Board notes that the term "as likely 
as not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  Temporary or 
intermittent flare-ups of a preexisting 
injury or disease are not sufficient to 
be considered "aggravation" unless the 
underlying disorder, as contrasted with 
symptoms, has worsened.  If the examiner 
finds evidence of aggravation, the 
examiner should attempt to quantify the 
degree of additional disability resulting 
from the aggravation.

3.  The case should then be reviewed.  If 
the decision remains denied, a 
supplemental statement of the case (SSOC) 
should be issued and the veteran and his 
representative given a reasonable 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review.  The veteran need do 
nothing further until so notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

